Citation Nr: 0432724	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  98-17 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for skin problems, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.  

2.  Entitlement to service connection for decreased vision, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.  

3.  Entitlement to service connection for bowel/stomach 
problems, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1989 to 
September 1991, to include service in the Southwest Asia 
Theater of operations from January 1991 to May 1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision that, inter alia, 
denied service connection for skin problems, decreased 
vision, and bowel/stomach problems-each claimed as due to 
undiagnosed illness.  The veteran filed a notice of 
disagreement (NOD) in May 1998, and the RO issued a statement 
of the case (SOC) in June 1998.  The veteran filed a 
substantive appeal in October 1998.  In April 2004, the RO 
issued a supplemental SOC (SSOC), reflecting the continued 
denial of the claims on appeal.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  The veteran served in the Southwest Asia Theater of 
operations from January 1991 to May 1991.

3.  The veteran's skin problems have been attributed to known 
clinical diagnoses of mild acne vulgaris, keratosis pilaris, 
and mild xerosis; and there is otherwise no evidence of a 
nexus between any disability manifested by skin problems and 
service.

4.  The veteran's decreased vision has been attributed to 
known clinical diagnosis of refractive error; and there is 
otherwise no evidence of a nexus between any disability 
manifested by decreased vision and service.

5.  Competent medical opinion establishes that the veteran 
does have irritable bowel syndrome of unknown etiology.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin problems, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.317 (2004).

2.  The criteria for service connection for decreased vision, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.317 (2004).

3.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for irritable bowel 
syndromeare met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.317 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

Through the June 1998 SOC and the April 2004 SSOC, as well as 
the May 2002 letter, the RO notified the veteran of the legal 
criteria governing the claims, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claims for service connection for skin 
problems, decreased vision, and bowel/stomach problems-each 
claimed as due to undiagnosed illness.  The RO notified the 
veteran of the criteria for establishing service connection 
for multiple disabilities, to include in connection with  
Persian Gulf War service.    After each, the veteran and his 
attorney were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's May 2002 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also invited the veteran to 
submit any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the matters now before the Board, 
the documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal, 
and well after a substantially complete application was 
received.  However, the Board finds that the lack of pre-
adjudication notice in these matters has not, in any way, 
prejudiced the veteran.

When the RO initially adjudicated the claims in December 
1997, the VCAA was not then in effect.  Following enactment 
of the VCAA, the RO issued to the veteran the May 2002 
letter, notifying him of the VCAA duties to notify and 
assist, setting forth the criteria for service connection, 
and solicitating information and evidence from the veteran.  
The letter was provided to the veteran nearly two years 
before the April 2004 SSOC, and the RO afforded the veteran 
well over a one-year period for response to such a notice 
letter.  See 38 U.S.C.A. § 5103(b)(1). 



The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and outpatient 
treatment records, and has arranged for the veteran to 
undergo VA examination in connection with the issues on 
appeal.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each of the claims on appeal. 

II.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).  Service connection requires a finding of 
the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; or gastrointestinal 
signs or symptoms.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).  A Persian Gulf veteran is a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  

The December 21, 2006 date was added by regulatory amendment 
effective November 9, 2001.  See 66 Fed. Reg. 56615 (Nov. 9, 
2001). In changes to the statute, effective March 1, 2002, 
the term "chronic disability" was changed to "qualifying 
chronic disability," and the definition of "qualifying 
chronic disability" was expanded to include (a) undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 
2002).  Effective June 10, 2003, VA promulgated revised 
regulations to, in part, implement these statutory changes.  
See 68 Fed. Reg. 34539-34543 (June 10, 2003).

A review of the claims file reveals that the RO did not 
specifically consider the above-referenced changes to the 
undiagnosed illness statute and regulations.  With regard to 
the veteran's claims for service connection for skin problems 
and for decreased vision, the expanded definition of 
"qualifying chronic disability,", does not include  either 
skin or vision problems among the chronic multi-symptom 
illnesses listed, and those changes do no otherwise affect 
the outcome of either of these claims.    Hence, the RO's 
failure to notify the veteran of the revised statute and 
regulation is harmless error.  .  See, e.g.,  ATD Corp., 159 
F.3d at 549 (an error is not harmless when it "reasonably 
affect(s) the outcome of the case").  With regard to the 
veteran's claim for service connection for irritable bowel 
syndrome, which is shown as a chronic multi-symptom illness 
under the revised statute and regulation, given the favorable 
disposition herein, the veteran is not prejudiced by the 
Board's initial consideration of this legal authority.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran in the instant case served in the Southwest Asia 
Theater of operations during the Persian Gulf War from 
January 1991 to May 1991; hence, the provisions of the cited 
statute and regulation are applicable.  

A.  Skin Problems

During an August 1996 VA examination, the veteran complained 
of waxing and waning rashes on his hands, arms, and back for 
the prior 3 to 4 years.  He reported receiving no treatment, 
and that the rashes self-resolved.  No precipitating factors 
were noted.  Reportedly, a lesion was surgically removed from 
the veteran's right hand in 1994.  The examiner noted 
several, very widely scattered, follicularly centered, 
inflammatory 2-millimeter papules, to include several with 
minute central pustules, on the veteran's back, shoulders, 
and forearms.  The examiner also noted extremely fine, dry, 
white scale, which accentuated at creases, on both palms, and 
diagnosed folliculitis, and xerosis of the palms.  

The veteran underwent a VA skin diseases examination in 
December 1999.  A full body skin examination was performed.  
The examiner diagnosed pink papules consistent with acne 
vulgaris on the forehead and upper back, which was very minor 
in extent and no treatment provided; keratosis pilaris on the 
outer arms and hyperlinear palms, suggestive of a 
predisposition to atopic dermatitis, but with no active areas 
of atopic dermatitis at this time; no evidence of verruca at 
this time; mild xerosis; and no evidence of folliculitis, 
other than mild acne vulgaris.  The examiner found no 
evidence of any significant chronic skin condition or 
undiagnosed illness, other than the mild conditions noted.
 
After considering the medical evidence of record in light of 
the above-referenced criteria, the Board finds that service 
connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is 
not warranted.  The medical record reflects that the 
veteran's claimed skin problems have been attributed to known 
clinical diagnoses.  The December 1999 VA examiner diagnosed 
mild acne vulgaris, keratosis pilaris, and mild xerosis.  In 
addition, the examiner specifically addressed the RO's 
examination request and stated that there was no evidence of 
any significant chronic skin condition or undiagnosed 
illness.

Furthermore, there is no medical evidence that relates the 
veteran's symptoms to undiagnosed illness or a medically 
unexplained, chronic multi-symptom illness such as 
fibromyalgia.  The Board also notes that the Secretary has 
not, to date, determined that acne vulgaris, keratosis 
pilaris, or xerosis warrants a presumption of service 
connection.  Under these circumstances, the Board finds that, 
even under the revised language of 38 U.S.C.A. § 1117, 
service connection for skin problems as manifestations of 
qualifying chronic disability, to include undiagnosed 
illness, under that statute, is precluded.  

The Board also notes that the evidence provides no other 
basis for a grant of service connection for the veteran's 
acne vulgaris, keratosis pilaris, or xerosis, the only 
diagnosed disabilities manifested by skin problems.  See 
38 C.F.R. § 1110; 38 C.F.R. § 3.303.  As noted above, the 
veteran's service medical records do not reflect skin 
problems or any diagnosis of acne vulgaris, keratosis 
pilaris, or xerosis.  Moreover, there is no competent 
evidence of a nexus between any currently diagnosed skin 
disability and the veteran's military service, and the 
veteran has not alluded to the existence of any such medical 
evidence 

The Board has considered the veteran's assertions in 
connection with the instant claim.  While the veteran is 
competent to offer statements that he experiences multiple 
skin problems, as a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter, such as the etiology 
of his skin problems.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge ").

For all the foregoing reasons, the claim for service 
connection for skin problems must be denied.  The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine, but finds that, as the competent evidence simply 
does not support the veteran's claim for service connection, 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  Decreased Vision 

Service medical records show that the veteran wore glasses at 
the time of the June 1989 enlistment examination.

During an October 1995 VA visual examination, the veteran 
reported noticing decreased vision in both eyes while in 
service.  The decreased vision was correctable by glasses.  
Other than for refractive error, no apparent ocular pathology 
was seen in either eye.

During a December 1999 VA eye examination, the veteran 
reported no history of eye diseases, eye operations, or eye 
injuries.  He wore soft contact lenses to correct his vision 
for distance.  Records reveal that the veteran entered active 
duty with a refractive error.  The veteran did not have a 
history of diplopia, and did not have a visual field deficit; 
he does have a refractive error in both eyes.  The examiner 
found that the veteran did not incur or aggravate an eye 
disability while on active duty, and no apparent ocular 
pathology was seen.

Here again, after considering the medical evidence of record 
in light of the above-referenced criteria, the Board finds 
that service connection for decreased vision under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  
The medical record reflects that the veteran's claimed 
decreased vision has been attributed to known clinical 
diagnosis.  The December 1999 VA examiner diagnosed 
refractive error of each eye.  In addition, the examiner 
specifically found no evidence of ocular pathology.

As  noted above, there is no medical evidence that relates 
the veteran's decreased vision to undiagnosed illness or a 
medically unexplained, chronic multi-symptom illness such as 
fibromyalgia.  Under these circumstances, the Board finds 
that, even under the revised language of 38 U.S.C.A. § 1117, 
service connection for decreased vision as a manifestation of 
qualifying chronic disability, to include undiagnosed 
illness, under that statute, is precluded.  

The Board also notes that the evidence provides no other 
basis for a grant of service connection for any condition 
manifested by decreased vision.  See 38 C.F.R. § 1110; 
38 C.F.R. § 3.303.  The veteran's refractive error of each 
eye, to which his decreased vision has been attributed, are 
developmental abnormalities not considered are not "diseases 
or injuries within the meaning of applicable legislation" 
and, hence, do not constitute disability for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  While  service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993)), such is not the case here.  
As noted above, the veteran's service medical records reflect 
that the veteran wore glasses at the time of enlistment.  
Moreover, the December 1999 examiner specifically opined that 
the veteran did not incur or aggravate an eye disability 
while on active duty, and found no apparent ocular pathology 
at the time of the examination.  Significantly, the veteran 
has not alluded to the existence of any contrary medical 
evidence.  

Again, the Board has considered the veteran's assertions in 
connection with the current claim.  However, as noted above, 
he simply is not competent to render a probative opinion on a 
medical matter.  See Bostain, 11 Vet. App. at  127 Routen, 
10 Vet. App. at 186.  

For all the foregoing reasons, the claim for service 
connection for decreased vision must be denied.  While the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine, as the  competent evidence simply does not 
support the veteran's claim for service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.



C.  Bowel/Stomach Problems

Post-service medical records reveal that the veteran first 
underwent evaluation for abdominal pain in December 1993.  A 
January 1994 barium enema found no radiographic evidence of 
inflammatory bowel disease.

During an October 1995 VA examination, the veteran reported 
having intermittent abdominal pain every 3 to 4 months that 
began approximately one year following service discharge, 
which was not associated with nausea, vomiting, and diarrhea.  
A stool culture in January 1994 revealed a parasitic 
infection, and the veteran was appropriately treated; 
however, he has continued to have intermittent abdominal 
pain.  The examiner identified no pathology for the veteran's 
abdominal pain.

During a September 1997 VA examination, the veteran reported 
having sporadic left flank pain, without exacerbants and 
unrelated to exercise, and lasting from one to two days at a 
time.  The pain was not disabling, and did not cause the 
veteran to double up on the floor.  The veteran also reported 
having some intermittent lower abdominal pain, first 
evaluated as a parasite a few years ago.  The veteran also 
noted that when his mood was poor, or he was anxious or 
feeling poorly, his abdominal symptoms exacerbated.  The 
veteran also reported no significant weight gain or loss, and 
noted occasionally a sensation of nausea.  The examiner found 
the veteran's symptoms to be as most consistent with 
irritable bowel syndrome.   

The veteran underwent a VA examination in December 1999.  The 
examiner reviewed the veteran's claims file, and noted that 
the veteran had no bowel complaints or symptoms prior to his 
entry into the Persian Gulf; he presently complained of 
altered bowel habits of a few times weekly, but not usually 
daily.  The bowels were generally loose and associated with 
left-sided cramping and a general queasy sensation.  The 
veteran's symptoms were quite sporadic and random, and he no 
longer equated them with his emotional state.  The examiner 
found the veteran's symptoms to be most consistent with 
irritable bowel syndrome of unknown etiology; it was not 
possible to determine whether or not service in the Gulf was 
the proximate cause of the veteran's irritable bowel 
syndrome.

Considering the medical evidence of record in light of the 
above-referenced criteria, the Board finds that criteria for 
service connection for irritable bowel syndrome are met.  The 
condition has been diagnosed on two VA examinations.  In 
addition, the December 1999 VA examiner found the veteran's 
irritable bowel syndrome to be of unknown etiology.  

The Board notes that, while the December 1999 VA examiner 
could not state whether service in the Gulf was the proximate 
cause of the veteran's irritable bowel syndrome, the 
presumption of service connection nonetheless applies, as 
irritable bowel syndrome is among the chronic multi-symptom 
illnesses included in the definition of qualifying chronic 
disabilities as set forth in the revised version of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Further, the Board 
finds no evidence to rebut that presumption. 

Accordingly, the Board finds that service connection for 
irritable bowel syndrome is warranted.  


ORDER

Service connection for skin problems, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
is denied.

Service connection for decreased vision, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
is denied.

Service connection for irritable bowel syndrome is granted.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



